                Case 1:19-cr-00747-JGK Document 18 Filed 08/21/20 Page 1 of 1



                                     KOEHLER          &     ISAACS LLP
                                               ATTORNEYS AT LAW
                                           61BROADWAY, 25TH FLOOR
RICHARD J. KOEHLER                                                                                      NEW JERSEY OFFICE
STEVEN ISAACS                                  NEW YORK, NY 10006                                        20 Ferry Street, Suite 1
  ________                            Tel: (917) 551-1300 Fax: (917) 551-0030                                Newark, NJ 07105
                                                www.koehler-isaacs.com                                      Tel: (862) 240-1900
JEANNETTE M. BALDASSARRE*
                                                                                                           Fax: (973) 878-2488
LIAM L. CASTRO *
A. JAMES BELL
RENA C. DAWSON*                                                                                                  OF COUNSEL
CYNTHIA DEVASIA*+                                                                                        RAYMOND J. AAB*
CORY GARCIA*                                                                                                MARK FONTE*+
GABRIEL GREENBERG*                                                                                      HON. DAVID FRIED*
TALIA L. HAYNES*
                                                                                                       DALLIN M. FUCHS*+
DAVID KIRSCH*
                                                                                                          JESSICA SALLES*
MERCEDES M. MALDONADO *
FELICIA PINTO*                                                    August 21, 2020                      BRIAN SCHWARTZ*+
ANDREW ROWE*                                                                                              BARRY WASHOR*
JULIE S PEARLMAN SCHATZ*+
ANN M. SCHNEIDER*+                                                                                      *Admitted in New York
STEPHANIE A. SWINTON*                                                                                   Federal and State Courts
PETER C. TROXLER*
HOWARD G. WIEN*


                                                                                                     WRITER’S DIRECT DIAL
                                                                                                             (917) 551-1317


                                                     Application granted.
Via ECF
                                                     SO ORDERED.
Honorable John G. Koeltl
                                                                                /s/ John G. Koeltl
United States District Court Judge
                                                     New York, NY                   John G. Koeltl
Southern District of New York
                                                     August 21, 2020                   U.S.D.J.
500 Pearl Street
New York, New York 10007

                              Re: United States v. Nester Fernandez
                                 19 Cr 747 (JGK)

Dear Judge Koeltl:

         I am the attorney for Mr. Nester Fernandez in the above referenced matter and file this application
for a temporary bond modification seeking authorization for Mr. Fernandez to travel to Blue Marsh
National Recreation Area to attend in a family gathering. If approved, it is anticipated that Mr. Fernandez
will travel to Reading, Pa August 22nd, stay with family and return to the District on August 23rd. In
advance of this application, AUSA Brett Kalikow for the Government advised that they have no objection
to this application

        Thank you in advance for any and all consideration of this application. We will await further
instructions from the Court on this matter.



                                                        Respectfully,

                                                        ____________________________________
                                                        A. James Bell, Esq.
